Citation Nr: 0948681	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 
1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in July 2007, 
when the Board denied the claim on appeal.  The Veteran 
appealed the Board's July 2007 decision to the United States 
Court of Appeals for Veterans Claims (hereinafter 'the 
Court').  By Judgment dated August 2009, the Court vacated 
the Board's January 2008 decision pursuant to a July 2009 
Memorandum Decision.  The July 2009 Memorandum Decision 
discussed flaws in the content of the RO's January 2007 
request for a VA examination, and expressly remanded the 
matter "for the Board to properly obtain a new medical 
opinion."

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Court's August 2009 Judgment and July 2009 Memorandum 
Decision in this case found that a VA examination report 
addressing the issue on appeal followed from an RO request 
which "was fatally flawed in that it improperly highlighted 
negative evidence, improperly suggested that lay evidence 
could not be competent and sufficient to establish the onset 
of symptomatology, and required discussion of the absence of 
medical records when it is possible that those records were 
lost."  The Court otherwise rejected an argument alleging 
impropriety in the RO requesting an examination at all, 
stating "the Court cannot conclude that VA requested the 
opinion in an effort to deny the appellant's claim."  The 
Court expressly remanded the matter "for the Board to 
properly obtain a new medical opinion."

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination for the purpose 
of ascertaining the approximate date of 
clinical onset of his multiple sclerosis.  
This examination should be conducted by a 
different doctor than the one who authored 
the February 2007 VA examination report on 
this issue.  In the event that the Veteran 
does not report for a new examination, the 
claims file should nevertheless be 
forwarded to an appropriate medical expert 
for review and to author a medical 
opinion.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished to the extent 
possible.

The examiner should review the evidence in 
the claims file, including all of the 
Veteran's documented medical history and 
lay statements of record, and provide an 
opinion as to the following:

a)  Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran had manifestations of 
multiple sclerosis during military 
service?

b)  Is it at least as like as not (50 
percent probability or greater) that 
the Veteran had compensably severe 
symptoms of multiple sclerosis within 
the first seven years following his 
separation from service?

A rationale is requested for all opinions 
offered.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion concerning the 
probabilities inquired about above is not 
possible.  The examiner is reminded that 
certainty is not required and the 
pertinent questions in this case require 
only medical opinions regarding 
probability.

2.  After the development requested above, 
and any other development deemed 
necessary, the RO should readjudicate the 
claim on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case and provide an opportunity to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



